DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings were received on 4/15/22.  These drawings are acceptable, except as noted below.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Gregory Porter on 5/13/22.
Figures 23, 24 and 30a-b received 4/15/22 will be substituted since they still appear unclear.


Reasons for Allowance
Claims 1-21 allowed.

The following is an examiner’s statement of reasons for allowance: 
The main reason for allowing claim 1 is the inclusion of the limitations, inter alia, of:
“A process for connecting two or more permanent magnet motors each having a rotor and a stator in series for an electrical submersible pump comprising: 
making a phase alignment mark on each stator of the two or more motors to be connected; 
making a pole identifying mark on each rotor of the two or more motors to be connected; 
using the phase alignment marks to align the phases of the stators; and 
wherein the phase alignment mark on each stator is formed on exterior surface of each stator.”
The closest prior art Fleshman et al. (US20020079763) and Yuratich (US20080284268) either alone or in combination, do not disclose the above limitations.
Fleshman discloses a phase alignment mark 108, 104 on each motor housing  (figs 2 & 7-10, includes 52, 56 & 65) and identifying marks 73, 71 on each rotor (figs 2 & 7-10, para [0021], [0024]-[0025], [0029]-[0030] & [0035]), but does not disclose the phase alignment mark on the exterior surface of each stator; and does not disclose the rotor alignment mark is with respect to rotor pole position.
Yuratich discloses providing axial grooves 3602 on the exterior of the stator in order to prevent the stator 211 from turning inside the motor housing 202 (fig 36, para [0110]), but does not disclose the axial groove is used to align the phases of the stator.

The main reason for allowing claim 11 is the inclusion of the limitations, inter alia, of:

“An electric motor for an electric submersible pump comprising: 
a first permanent magnet electric motor comprising a first rotor with a first pole identifying mark and a first stator with a first phase alignment mark; 
a second permanent magnet electric motor comprising a second rotor with a second pole identifying mark and a second stator with a second phase alignment mark; 
wherein the phases of the first and second stators are substantially aligned and wherein the poles of the first and second rotor are substantially aligned, 
wherein the phase alignment mark on each stator is formed on exterior surface of each stator.”
The closest prior art Fleshman et al. (US20020079763) and Yuratich (US20070071612) either alone or in combination, do not disclose the above limitations.
Fleshman discloses first and second phase alignment marks 108, 104 on each motor housing  (figs 2 & 7-10, includes 52, 56 & 65) and first and second identifying marks 73, 71 on each rotor (figs 2 & 7-10, para [0021], [0024]-[0025], [0029]-[0030] & [0035]), but does not disclose first and second phase alignment marks on the exterior surface of the first and second stators; and does not disclose the first and second rotor identifying marks are with respect to rotor pole position.
Yuratich discloses providing axial grooves 3602 on the exterior of the stator in order to prevent the stator 211 from turning inside the motor housing 202 (fig 36, para [0110]), but does not disclose the axial groove is used to align the phases of the stator.

The main reason for allowing claim 21 is the inclusion of the limitations, inter alia, of:

“An electric submersible pump comprising: 
a power module comprising a first permanent magnet electric motor comprising a first rotor with a first pole identifying mark and a first stator with a first phase alignment mark and a second permanent magnet electric motor comprising a second rotor with a second pole identifying mark and a second stator with a second phase alignment mark, wherein the phases of the first and second stators are substantially aligned and wherein the poles of the first and second rotors are substantially aligned; 
a head module; and 
a base module, 
wherein the phase alignment mark on each stator is formed on exterior surface of each stator.”
The closest prior art Fleshman et al. (US20020079763) and Yuratich (US20070071612) either alone or in combination, do not disclose the above limitations.
Fleshman discloses first and second phase alignment marks 108, 104 on each motor housing  (figs 2 & 7-10, includes 52, 56 & 65) and first and second identifying marks 73, 71 on each rotor (figs 2 & 7-10, para [0021], [0024]-[0025], [0029]-[0030] & [0035]), but does not disclose first and second phase alignment marks on the exterior surface of the first and second stators; and does not disclose the first and second rotor identifying marks are with respect to rotor pole position.
Yuratich discloses providing axial grooves 3602 on the exterior of the stator in order to prevent the stator 211 from turning inside the motor housing 202 (fig 36, para [0110]), but does not disclose the axial groove is used to align the phases of the stator.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC JOHNSON whose telephone number is (571)270-5715.  The examiner can normally be reached on Mon-Fri 8:30-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on (571)272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERIC JOHNSON/Examiner, Art Unit 2834